Citation Nr: 1646681	
Decision Date: 12/13/16    Archive Date: 12/21/16

DOCKET NO.  06-21 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for familial polyposis.


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran had active service from June 1972 to November 1972, from April 1973 to April 1975, and from September 1975 to September 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision by the St. Louis, Missouri Department of Veterans Affairs Regional Office (RO).  

A February 2009 Board decision denied entitlement to service connection for familial polyposis.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims and in a September 2009 Order, the Court granted a Joint Motion for Remand, vacating that portion of the Board's February 2009 decision and remanded the issue to the Board for action consistent with the Joint Motion.  Following additional development, an October 2014 Board decision denied entitlement to service connection for familial polyposis.  The Veteran appealed that decision to the Court and in an April 2015 Order, the Court granted a Joint Motion, vacating the October 2014 decision regarding entitlement to service connection for familial polyposis and remanded the issue to the Board for action consistent with the Joint Motion.  In August 2015, the Board again remanded the claim for additional development.


REMAND

The Board notes that service connection may be granted for diseases (but not defects) of congenital, developmental, or familial origin, as long as the evidence as a whole establishes that the conditions in question were incurred or aggravated during service.  The terms disease and defects must be interpreted as being mutually exclusive.  The term disease is broadly defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.  The term defects means structural or inherent abnormalities or conditions that are more or less stationary in nature.  VAOPGCPREC 82-90 (1990), 55 Fed. Reg. 45711 (1990).

In this case, the Veteran was provided with VA examinations in May 2012 and September 2013.  The May 2012 VA examiner indicated an opinion that the Veteran's familial polyposis was a disease, as opposed to a defect, as he was the first person in his family to be diagnosed with familial polyposis.  However, the same examiner opined in September 2013 that the familial polyposis was a genetic defect, based on the presence of the disease in several family members.  According to the April 2015 Joint motion, those opinions were inadequate and the evidence was in conflict as to whether the Veteran's condition was a disease or defect.  As that distinction is important with respect to the service connection claim, the Board found that it was necessary to remand for another VA examiner opinion.

Another VA examiner opinion was obtained in December 2015.  The Veteran was not personally examined as the examiner stated that the existing medical evidence provided sufficient information on which to give the requested opinion.  The examiner clarified that Familial adenomatous polyposis (FAP) is not a congenital defect or the result of an injury.  It is a disease.  The examiner explained that FAP and its variants are caused by germline mutations in the tumor suppressor gene, adenomatous polyposis coli.  The examiner stated that FAP follows an autosomal dominant pattern of inheritance.

The examiner stated that polyposis typically develops in the second or third decade of life and colorectal cancer occurs in essentially 100 percent of untreated individuals by age 45.  The examiner stated that patients with FAP may present with gastrointestinal bleeding, abdominal pain, and diarrhea, but the majority of patients were asymptomatic until they presented with symptoms of colorectal cancer.

The examiner stated that the Veteran's service medical records did not show any gastrointestinal bleeding, abdominal pain, or diarrhea.  The examiner noted that in September 1975, the Veteran had a perirectal abscess with rectal pain that was incised and drained with a complete recovery.  The physical examination on that date did not show any rectal polyps.  The examiner stated that since polyposis typically developed in the second or third decade of life, the examiner was unable to state that the Veteran's polyposis occurred specifically during active service, as there was no gastrointestinal bleeding, abdominal pain, and diarrhea or follow-up colonoscopy at that period.  No further opinion was offered.

While the Board appreciates the examiner's findings and conclusions, they are incomplete.  As noted by the Veteran's attorney in an August 2016 brief, in the August 2015 remand instructions, the Board requested the examiner to specifically address a January 2006 VA examiner's observation that the Veteran "likely had rectal polyposis during active service."  A careful examination of the December 2015 report shows no discussion of the January 2006 opinion.  Further, in saying that he was unable to state that the Veteran's polyposis occurred specifically during active service, the examiner did not answer the question presented by the Board.  The Board asked for an opinion whether the polyposis was at least as likely as not (50 percent or greater probability) that familial polyposis was incurred in or aggravated by active service.

When VA provides an examination or obtains an opinion, the examination or opinion must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  When there is not substantial compliance with Board remand requests, the Board errs as a matter of law when it does not ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  An opinion that relies only on the absence of symptoms or treatment since service is not adequate.  An additional opinion is necessary to address the nature and etiology of the claimed disability.  

In discussing incurrence and aggravation, the examiner should address the January 2006 VA opinion that indicates the Veteran likely had rectal polyps during active service.

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any outstanding pertinent VA or private treatment records not already associated with the claims files.

2.  Then, schedule the Veteran for a VA examination with a medical doctor examiner who has not previously examined him.  The examiner must review the claim file and should note that review in the report.  After review of the prior report and review of the claims file, the examiner should provide a medical opinion clarifying whether it at least as likely as not (50 percent or greater probability) that familial polyposis was incurred in or aggravated by active service.  In discussing incurrence and aggravation, the examiner should address the January 2006 VA opinion that indicates the Veteran likely had rectal polyps during active service and the December 2015 VA examination opinion.  The examiner should provide a rationale to support the opinion.

3.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

